DISSENTING OPINION
NIX, Member,
February 9, 1999—
I. DISCUSSION
The sole question to be decided by this board is whether the petitioner’s request for reinstatement to the bar of *164the Supreme Court of Pennsylvania should be granted. This determination is based on the petitioner’s providing proof, by clear and convincing evidence, that he has the moral qualifications, competency and learning in the law required for admission to practice law, and that the resumption of the practice of law will neither be detrimental to the integrity of the bar or administration of justice, nor subversive of the public interest. Pa.R.D.E. 218(c)(3)(i).
In determining whether the petitioner clearly demonstrated his present fitness, the board must consider the nature of petitioner’s misconduct, his present competence and legal abilities, his character, his rehabilitation, and the degree of remorse expressed. Philadelphia Newspapers Inc. v. Disciplinary Board of the Supreme Court, 468 Pa. 382, 363 A.2d 779 (1976).
In the instant case, the petitioner was suspended from the practice of law for a period of one year and one day for failing to disclose a prior arrest on his Pennsylvania Bar application. The majority does not provide any illumination on the facts of this case that might have motivated the petitioner to answer the question on the bar application untruthfully. The facts surrounding the petitioner’s misconduct involve his arrest for solicitation of a male police officer while an undergraduate. The ultimate resolution of the arrest was a dismissal of all charges. Given the nature of the arrest, it is not unreasonable to believe the petitioner’s testimony that he believed that an arrest of this type on his record might very well be a bar to future employment. Further, given these facts, the petitioner’s statement that “I was embarrassed and I think I repressed it to some extent” can only be deemed to support this point of view. Of course, this does *165not lessen the misconduct, but it is an indicator of the petitioner’s state of mind and why he might have chosen a particular course of conduct.
Clearly, the Hearing Committee took these factors under consideration and in recommending reinstatement, opined: “that despite personal and professional problems, which the petitioner has experienced in the past, we are hopeful he has grown and developed both personally and professionally as a result of his misconduct and what has turned out to be a lengthy suspension. We believe he now possesses the moral character and learning in the law necessary to obtain readmittance to the bar.”
The majority ignores the findings of the Hearing Committee. This is difficult to understand, given the learned members comprising this committee who had the advantage of evaluating the petitioner’s credibility. The deference that this board usually gives to a hearing committee is ignored in this instance.
The majority bases its decision to recommend the denial of reinstatement by determining without any real factual basis that the petitioner did not meet its burden of proving his competence and learning in the law. The record supports that the petitioner has met this burden based on his having taken 37 CLE course credits and by regularly reading the [ ] and other legal treatises. (N.T. 4/3/98 pp. 49-50.) In other cases, such a record would certainly be acceptable. It appears that the majority’s reluctance to find the petitioner learned in the law is based in part on the petitioner’s difficulty in sustaining employment. The majority goes on to point out that during the period of the petitioner’s suspension, he held a number of different positions. It seems to me that anyone whose profession is taken from them for whatever pe*166riod of time would face some period of adjustment. Any forced or mandatory career change is very likely to result in some missteps in the finding of new employment. If we are not willing to accept this premise, we will encourage suspended attorneys to find employment within the profession, and such an approach is clearly fraught with danger. This board is currently facing the problem of how to protect the public from suspended or disbarred attorneys who under the guise of acting in the capacity of a paralegal, in effect, continue their practices during their suspensions. By punishing a suspended attorney for not maintaining consistent employment, we are forcing the same attorney to remain in the profession in a lesser capacity that we know is a cause of greater difficulties. This result cannot be supported and should not be used as a factor in denying this petitioner’s reinstatement.
In In re Anonymous No. 82 D.B. 87, no. 725 Disciplinary Docket no. 2 (Pa., Jan. 22, 1997), a petitioner’s seven-year absence from the bar was spent working for her church in an unpaid position. She was unable, even after exhaustive effort, to obtain employment. This factor was not considered to be a fact that should be held against her. Although this petitioner spent a far greater period of time away from the bar and her misconduct was far more severe than the petitioner’s in the present case, she was still determined to be fit to resume the practice of law. Clearly, this case supports my position that the majority erred in finding that this petitioner’s employment history during his suspension be a factor in denying his petition for reinstatement.
The majority also questions the petitioner’s pursuit of two pro se lawsuits during this suspension. In its review of the petitioner’s thought process and strategy in these *167two actions, the majority makes the determination that the petitioner’s actions on their face evidence some lack of competency. Although the petitioner’s lawsuits appear to be poorly reasoned, it would be a tremendous leap by this board to start looking into a practitioner’s professional techniques in determining his competence. Such determinations are outside this board’s jurisdiction and I would be most leery of accepting this gauntlet.
The majority also appears to be concerned with the number of character witnesses presented by the petitioner. It has always been my opinion that one witness, if compelling, should suffice in these circumstances. This point of view is well-founded. In In re Anonymous No. 82 D.B. 87, no. 725 Disciplinary Docket no. 2 (Pa., Jan. 22, 1997), the petitioner, after a seven-year absence from the bar, presented only a single witness at her hearing and was reinstated. Clearly, the number of witnesses presented at a hearing for reinstatement is not determinative of an attorney’s fitness to practice law.
The majority also gives great weight to the fact that neither character witness had knowledge of the facts of the petitioner’s suspension prior to .the time of the reinstatement hearing. Such a fact should only be seen as strengthening the petitioner’s case. He has testified that he was embarrassed by the factors surrounding his misconduct and perhaps repressed them. Given his state of mind, it is certainly plausible that he would not freely share with others the details surrounding his suspension, absent some overwhelming necessity to do so. Clearly, given the facts set forth in the present matter, no negative connotations should be raised by this petitioner’s failure to disclose the content of his misconduct to anyone, prior to his hearing.
*168The majority also gives very little weight to the petitioner’s willingness, at the suggestion of Disciplinary Counsel, to develop a mentor relationship with [E], executive director of the [F]. The majority, while finding the mentoring program to be a positive step by the petitioner, determined that the Hearing Committee’s apparent reliance on this relationship was inadequate to support their recommendation for reinstatement. This logic on its face is circular and patently unfair. It appears that the majority will accept only those interpretations that taken alone and perhaps out of context shed a dark light on the petitioner, while ignoring or diminishing any conclusions that would bolster or support the petitioner’s case. Since I know this is not the majority’s intention, I must conclude that they have not had the opportunity to fully digest the practical effect of their determination.
Finally, the petitioner to his credit makes a most difficult admission. He does so in the following statement:
“Basically, I uphold virtues of truth and justice and responsibility ... I’ve learned from my mistake... It was an aberration, but I have suffered. This has been hanging over my head for six years ... I basically accept responsibility and [want to] be able to move forward professionally and financially so that I can become a productive citizen and the good lawyer that I am.” (N.T. 4/3/98 p. 113.)
It is because of the petitioner’s willingness to accept the results of his misconduct, together with his showing by clear and convincing proof that he possesses the moral qualifications, competence and learning in the law necessary to practice law in Pennsylvania, and that his resumption of the practice of law will be neither detrimental to the integrity and standing of the bar or the administration of justice nor subversive of the public interest, that leads *169me to dissent from the majority opinion. I agree with the Hearing Committee that the petitioner be given the opportunity to put this sad chapter of his life behind him. I believe he has taken every action necessary to be reinstated and would recommend that the petitioner’s petition for reinstatement be granted.
Board Member Marroletti joins in this dissent.
ORDER
And now, April 13, 1999, the petition for review and for oral argument and briefing schedule is denied and, upon consideration of the report and recommendations of the Disciplinary Board dated February 9, 1999, the petition for reinstatement is denied. Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the board in the investigation and processing of the petition for reinstatement.